DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claims recite causing the second liquid to be applied onto the first liquid, causing the third liquid to be applied directly onto the first liquid, and wherein a thickness of a film formed of the first, second and third liquids is within a thickness range. However, if both of the second and third liquids are deposited on the first liquid, it does not seem a single film could contain both of the second and third liquids. Clarification is required.
Because all other claims depend from claims 1 and 16, those claims are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 7, 9-14, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (2013/0065029) in view of Landa et al. (2016/0167363) and De Meutter (2019/0085190).

 	Regarding claims 1 and 16, Fujii teaches a liquid discharge apparatus and method, comprising: 
a first liquid application device (fig. 4, item 24W) configured to apply a first liquid (fig. 4, white ink) containing an active energy ray curable liquid, onto a recording medium (see fig. 1); 
a second liquid application device (fig. 4, items 24K, 24Y, 24M, 24C) configured to discharge, by an inkjet method, a plurality of second liquids (fig. 4, colored inks), each of the plurality of second liquids being an active energy ray curable liquid containing a colorant different from another of the plurality of second liquids ([0011]); 
a third liquid application device (Fujii, fig. 4, item 24CL) configured to discharge a third liquid containing an active energy ray curable liquid not containing a colorant (note that the ink is clear);
an irradiation device (fig. 4, items 32) configured to irradiate, with an active energy ray ([0197]), the first liquid, and the third liquid; and 
a controller (fig. 1, item 102) configured to: 
control the first liquid application device, the second liquid application device, the third liquid application device, and the irradiation device (see fig. 11); and 
cause the second liquid application device to apply the plurality of second liquids onto the first liquid according to image data (see fig. 11), to form a plane pattern group (Note that “a plane pattern group” is being taken to be any image formed),
cause the third liquid application device to apply the third liquid directly onto the first liquid according to image data (see 112 rejection), and
set a sum of a thickness of a first film formed of the first liquid and a thickness of a second film formed of the plurality of second liquids and the third liquid, to 30 micrometers or greater (see 112 rejection, Fujii, [0332], [0031], Note that the embodiment being adopted is that where white ink layer is deposited, a color layer is deposited on top of the white layer and a clear layer is deposited on top of the color layer. Note that the white layer is 25 micrometers and the color layer is 8 micrometers. Because the sum of these layers is over 30 micrometers, as long as the clear layer is less than 30 micrometers, the limitation is met).
	Fujii does not teach forming a plurality of unit patterns of a plane pattern group, the plurality of unit patterns of the plane pattern group collectively forming an image. Landa teaches this (Landa, see fig. 13). It would have been obvious to one of skill in the art at the time of invention to print the test pattern disclosed by Landa with the device disclosed by Fujii because doing so would allow for detecting misregistration of printheads and errors in ejections timings, thereby allowing for proper recalibration of printheads and thereby ensuring a higher print quality. 
 	Fujii does not teach wherein the first liquid has a viscosity between 3,000 mPaxs and 50,000 mPaxs in a temperature range of 20° C to 65° C. De Meutter teaches this (De Meutter, see Table 18, Note white ink viscosity at several temperatures within the range. Note also that the shear rate of 1000/s is 100 times more than the 10/s shear rate used in the immediate specification. Note that, without specifying a shear rate in the claim itself, any viscosity within any temperature can be said to be attainable because the viscosity is a function of both the shear rate and the temperature). It would have been obvious to one of ordinary skill in the art at the time of invention to use a white ink of with the characteristics disclosed by De Meutter in the device disclosed by Fujii because doing so would amount to combining a prior art ink composition with a prior art inkjet printer and method to obtain predictable results. 
	Note that, according to MPEP 2114, the manner of operating a device does not differentiate the device from the prior art. Here, all structural and functional limitations of the device are disclosed by the prior art. However, even if, for the sake of argument, not all of the functional limitations of apparatus claim 1 were disclosed, those functional limitations would be directed to the manner of operating the structure of claim 1, that manner not being patentable. Included in that manner is the thickness of the layers to be deposited, the order of the layers to be deposited and the combination of layers deposited. 
Regarding claim 7, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus according to claim 1, wherein the controller includes a timing adjustor (Fujii, fig. 11, item 108) configured to adjust a tinning of irradiation with the active energy ray by the irradiation device (Fujii, [0283]).

Regarding claim 10, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus according to claim 1, wherein the first liquid contains at least one of a polyfunctional acrylate, a polyfunctional methacrylate, a urethane acrylate oligomer, an epoxy acrylate oligomer, and a polyester acrylate oligomer (Fujii, [0078]).

Regarding claim 11, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus according to claim 1, wherein the first liquid contains at least one of a white pigment (Fujii, [0159]), a metal powder pigment, a pearlescent pigment, and a fluorescent pigment. 	Regarding claims 12-14, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus and method according to claims 1, 8 and 14, wherein the controller includes a thickness adjustor configured to control at least one of the first liquid application device, the second liquid application device, and the irradiation device, to set a sum of a thickness of a first film formed of the first liquid and a thickness of a second film formed of the plurality of second liquids, to 30 micrometers or greater and the third and second liquid layers are relatively thinner than the first liquid layer.

Regarding claim 2, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus according to claim 1, wherein the plurality of second liquids includes four second liquids (Fujii, see fig. 11), wherein the plane pattern group is a collection of quadrangular dots, and wherein a unit of the plane pattern group is a pattern of 2.times.2 dots formed by the four second liquids (Landa, see fig. 13). 	 	Regarding claims 9, 18 and 19, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus and method according to claims 1, 16 and 8, respectively. Fujii in view of De Meutter does not teach a heater configured to heat at least one of the first liquid and the plurality of second liquids. Landa teaches such a heater (Landa, fig. 1, Note heater 814). It would have been obvious to one of ordinary skill in the art at the time of invention to add a heater of the type disclosed by Landa downstream of the ink ejectors and irradiating unit disclosed by Fujii in view of De Meutter because doing so would help remove any remaining solvent or liquid component in the deposited ink once the printed medium had passed the printhead in the transportation direction. 

Regarding claim 21, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus according to claim 1, wherein the second liquid has a viscosity between 3 mPaxs and 40 mPaxs in a temperature range of 20° C to 65° C (See claim 1 rejection. Note rationale about shear rate being adjustable to achieve almost any viscosity. Note colored inks of De Meutter Table 18). 


Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendment fails to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. Further, a new Section 112 rejection has been issued. The standing prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853